Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 1 of 14 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 TRAXXAS, L.P.,                                     §
                                                    §
         Plaintiff,                                 §
                                                    §        Civil Action No. 2:21-cv-170
 v.                                                 §
                                                    §
 NEW BRIGHT INDUSTRIAL CO.,                         §        JURY TRIAL DEMANDED
      LTD.,                                         §
                                                    §
         Defendant.                                 §


      COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION,
                   DILUTION, AND UNJUST ENRICHMENT


        COMES NOW Plaintiff Traxxas, L.P. and files this Complaint for Trademark

Infringement, Unfair Competition, Dilution, and Unjust Enrichment against Defendant New

Bright Industrial Co., Ltd., alleging as follows:

                                I.      NATURE OF THE SUIT

        1.     This is a claim in which Plaintiff seeks injunctive and monetary relief for trademark

infringement, unfair competition, and dilution arising under the Lanham Act, 15 U.S.C. § 1051 et

seq.; for trademark dilution arising under Texas Business and Commerce Code § 16.103; and for

trademark infringement, unfair competition, and unjust enrichment arising under Texas common

law.

                                      II.     THE PARTIES

        2.     Plaintiff Traxxas, L.P. (“Traxxas”) is a Texas limited partnership that maintains

its principal place of business in McKinney, Texas.
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 2 of 14 PageID #: 2




        3.       Defendant New Bright Industrial Co., Ltd. is a Chinese limited liability company

having an established place of business in Wixom, Michigan.

                              III.    JURISDICTION AND VENUE

        4.       Pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338, this Court has

subject matter jurisdiction over the federal trademark infringement, dilution, and unfair

competition claims because those claims arise under the Lanham Act, 15 U.S.C. § 1051 et seq.

        5.       Pursuant to 28 U.S.C. § 1367(a), this Court has subject matter jurisdiction over the

state trademark dilution, trademark infringement, unfair competition, and unjust enrichment

claims because those claims arise from the same nucleus of operative facts as the federal trademark

infringement, dilution, and unfair competition claims.

        6.       This Court has specific personal jurisdiction over Defendant as to these claims

pursuant to due process and the Texas Long Arm Statute because these claims arise from

Defendant’s acts or omissions (directly or through intermediaries) in this judicial District,

including but not limited to sales or offers to sell the Accused Products to persons in this District

and/or purposefully and voluntarily placing the Accused Products into the stream of commerce

with the expectation that those Accused Products will be purchased by consumers in Texas and in

this District.

        7.       Venue is proper in this Court under 28 U.S.C. §§ 1391(b)-(d) for the reasons set

forth above. Furthermore, venue is proper because Defendant, directly or through intermediaries,

sells and offers to sell its Accused Products to persons in this District, as discussed below. Each

of Defendant’s acts complained of herein occurring in this District gives rise to proper venue.




Original Complaint                                                                             Page 2
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 3 of 14 PageID #: 3




                                      IV.    BACKGROUND

A.      Traxxas and Its TRX Mark

        8.       The business Traxxas operates was started in 1986. Since that time, Traxxas has

grown to become the number-one seller of Ready-to-Run nitro and electric model vehicles in the

United States.

        9.       Since at least October 31, 1988, Traxxas has continuously used the typeset letters

or standard characters “TRX” (the “TRX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        10.      On January 7, 1992, the USPTO duly and legally issued United States Trademark

Registration No. 1,671,232 (the “TRX Registration”), which comprises the typeset letters “TRX”

as applied to radio-controlled model vehicles and parts therefor in International Class 028. A true

and correct copy of the TRX Registration (which was assigned to Traxxas on July 25, 2003) is

attached hereto as Exhibit 1.

        11.      Traxxas’ right to use its TRX Mark has become incontestable.

        12.      In addition to its TRX Registration in the United States, Traxxas has registered the

TRX Mark internationally.

        13.      Traxxas has made and continues to make a substantial investment of time, effort,

and expense in the design, manufacturing, and marketing of its radio-controlled model vehicles

and parts and accessories therefor bearing the TRX Mark.

        14.      As a result of Traxxas’ long use and substantial advertising and promotion of the

TRX Mark, the TRX Mark has become distinctive and widely known to consumers to designate

Traxxas as the source of products bearing the TRX Mark, to distinguish Traxxas and its products

from those of others, and to distinguish the source or origin of Traxxas’ products. The TRX Mark



Original Complaint                                                                             Page 3
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 4 of 14 PageID #: 4
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 5 of 14 PageID #: 5




        18.     Defendant, directly or through intermediaries, sells, offers for sale, distributes, and

advertises the Accused Products in direct competition with products of Traxxas and of Traxxas’

authorized retailers.

        19.     Defendant, directly or through intermediaries, purposefully and voluntarily places

the Accused Products into the stream of commerce with the expectation that they will be purchased

by consumers in Texas and in this judicial District.

        20.     The Accused Products are purchased by consumers in Texas and in this judicial

District.

                                           V.     CLAIMS

A.      Federal Trademark Infringement

        21.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        22.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after Traxxas began using the TRX Mark in

commerce.

        23.     Defendant is not affiliated with or sponsored by Traxxas and has not been

authorized by Traxxas to sell, offer for sale, distribute, or advertise any Traxxas products or any

products bearing the TRX Mark or any mark that is confusingly similar to the TRX Mark.

        24.     Defendant is, without Traxxas’ consent, using in commerce spurious marks that are

identical to, or substantially distinguishable from, Traxxas’ federally registered TRX Mark in

connection with the sale, offering for sale, distribution, or advertising of the Accused Products.

        25.     Defendant is, without Traxxas’ consent, applying spurious marks that are identical

to, or substantially indistinguishable from, Traxxas’ federally registered TRX Mark to



Original Complaint                                                                               Page 5
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 6 of 14 PageID #: 6
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 7 of 14 PageID #: 7




customers of the parties, or associates of such customers and potential customers, at least as to

some affiliation, connection, or association of Defendant with Traxxas, or as to the origin,

sponsorship, or approval of the Accused Products by Traxxas.

        31.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after it became aware of the TRX Mark.

        32.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after it became aware of Traxxas’ rights in and

to the TRX Mark.

        33.     Alternatively, Defendant, directly or through intermediaries, began selling, offering

for sale, distributing, or advertising the Accused Products after it took deliberate actions to avoid

confirming Traxxas’ rights in and to the TRX Mark.

        34.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after it became aware of at least a high probability

that its use in commerce of a counterfeit TRX Mark would infringe Traxxas’ rights in and to the

TRX Mark.

        35.     Defendant’s acts complained of herein constitute infringement of Traxxas’

federally registered TRX Mark in violation of 15 U.S.C. § 1114(1)(a) and (b).

        36.     Defendant’s infringement of Traxxas’ federally registered TRX Mark in violation

of 15 U.S.C. § 1114(1)(a) and (b) as complained of herein has been, and continues to be, willful,

rendering this case exceptional under 15 U.S.C. § 1117(a).

        37.     Defendant’s acts complained of herein have damaged Traxxas in an amount to be

proven at trial, but no less under 15 U.S.C. § 1117 than either: (a) three times either Defendant’s

profits or Traxxas’ actual damages from Defendant’s wrongful acts, whichever amount is greater,



Original Complaint                                                                              Page 7
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 8 of 14 PageID #: 8




together with Traxxas’ reasonable attorneys’ fees and costs, or (b) statutory damages of up to

$2,000,000 per counterfeit mark per type of Accused Product sold, offered for sale, or distributed,

together with Traxxas’ reasonable attorneys’ fees and costs.

        38.     Further, unless Defendant’s acts complained of herein are restrained by this Court,

those acts will continue and will continue to cause irreparable injury to Traxxas and to the public

for which there is no adequate remedy at law.

B.      Federal Unfair Competition

        39.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        40.     Defendant’s unauthorized use in commerce of the TRX Mark in connection with

the Accused Products falsely designates the origin of the Accused Products, or otherwise falsely

or misleadingly describes or represents facts, which is likely to cause confusion, or to cause

mistake, or to deceive customers and potential customers of the parties, or associates of such

customers and potential customers, at least as to some affiliation, connection, or association of

Defendant with Traxxas, or as to the origin, sponsorship, or approval of the Accused Products by

Traxxas.

        41.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after it became aware of the goodwill and

reputation of Traxxas, Traxxas’ products, and the TRX Mark.

        42.     At the time Defendant, directly or through intermediaries, began selling, offering

for sale, distributing, or advertising the Accused Products, Defendant intended to trade off of and

to take unfair advantage of the goodwill and reputation of Traxxas, Traxxas’ products, and the

TRX Mark.



Original Complaint                                                                           Page 8
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 9 of 14 PageID #: 9




        43.     Defendant’s unauthorized use in commerce of the TRX Mark in connection with

the Accused Products enables Defendant to trade on and receive the benefit of the goodwill and

reputation built up at great labor and expense by Traxxas over many years, and to gain acceptance

for the Accused Products not solely on its own merits, but on the reputation and goodwill of

Traxxas, Traxxas’ products, and the TRX Mark.

        44.     Defendant’s acts complained of herein constitute unfair competition in violation of

15 U.S.C. § 1125(a).

        45.     Defendant’s unfair competition in violation of 15 U.S.C. § 1125(a) as complained

of herein has been, and continues to be, willful, rendering this case exceptional under 15 U.S.C.

§ 1117(a).

        46.     Defendant’s acts complained of herein have damaged Traxxas in an amount to be

proven at trial, but no less under 15 U.S.C. § 1117 than up to three times either Defendant’s profits

or Traxxas’ actual damages from Defendant’s wrongful acts, whichever amount is greater, together

with Traxxas’ reasonable attorneys’ fees and costs.

        47.     Further, unless Defendant’s acts complained of herein are restrained by this Court,

those acts will continue and will continue to cause irreparable injury to Traxxas and to the public

for which there is no adequate remedy at law.

C.      Federal Trademark Dilution

        48.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        49.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after the TRX Mark became famous and

distinctive.



Original Complaint                                                                             Page 9
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 10 of 14 PageID #: 10




         50.       Defendant’s unauthorized use in commerce of the TRX Mark in connection with

 the Accused Products removes from Traxxas the ability to control the nature and quality of

 products provided under the TRX Mark and places the valuable goodwill and reputation of

 Traxxas, Traxxas’ products, and the TRX Mark in the hands of Defendant, over whom Traxxas

 has no control.

         51.       Defendant’s unauthorized use in commerce of the famous and distinctive TRX

 Mark in connection with the Accused Products is likely to cause dilution by blurring or dilution

 by tarnishment of the TRX Mark.

         52.       Defendant’s acts complained of herein constitute dilution of Traxxas’ famous and

 distinctive TRX Mark in violation of 15 U.S.C. § 1125(c).

         53.       Defendant’s dilution of Traxxas’ famous and distinctive TRX Mark in violation of

 15 U.S.C. § 1125(c) as complained of herein has been, and continues to be, willful, rendering this

 case exceptional under 15 U.S.C. § 1117(a).

         54.       Defendant’s acts complained of herein have damaged Traxxas in an amount to be

 proven at trial, but no less under 15 U.S.C. § 1117 than up to three times either Defendant’s profits

 or Traxxas’ actual damages from Defendant’s wrongful acts, whichever amount is greater, together

 with Traxxas’ reasonable attorneys’ fees and costs.

         55.       Further, unless Defendant’s acts complained of herein are restrained by this Court,

 those acts will continue and will continue to cause irreparable injury to Traxxas and to the public

 for which there is no adequate remedy at law.

 D.      Texas Trademark Dilution

         56.       Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.



 Original Complaint                                                                            Page 10
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 11 of 14 PageID #: 11




         57.     Defendant’s acts complained of herein constitute dilution of Traxxas’ famous and

 distinctive TRX Mark in violation of Texas Business and Commerce Code § 16.103.

 E.      Texas Trademark Infringement

         58.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         59.     Defendant’s acts complained of herein constitute trademark infringement in

 violation of Texas state common law.

 F.      Texas Unfair Competition

         60.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         61.     Defendant’s acts complained of herein constitute unfair competition in violation of

 Texas state common law.

 G.      Texas Unjust Enrichment

         62.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         63.     Defendant’s acts complained of herein unjustly enrich Defendant at Traxxas’

 expense because Defendant, through its acts complained of herein, has obtained and continues to

 obtain a benefit from Traxxas by taking unfair advantage of the goodwill and reputation of

 Traxxas, Traxxas’ products, and the TRX Mark.

         64.     Specifically, Defendant has taken unfair advantage of Traxxas by trading on and

 profiting from the goodwill and reputation of Traxxas, Traxxas’ products, and the TRX Mark, all

 of which were developed and are owned by Traxxas, resulting in Defendant wrongfully obtaining

 a monetary and reputational benefit for its own business and products.



 Original Complaint                                                                          Page 11
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 12 of 14 PageID #: 12




         65.        Defendant’s acts complained of herein constitute unjust enrichment of Defendant

 at Traxxas’ expense in violation of Texas state common law.

                                            VI.    DAMAGES

         66.        Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         67.        Defendant’s acts complained of herein have damaged Traxxas in an amount to be

 proven at trial.

         68.        Defendant’s acts complained of herein have been deliberate, willful, intentional, or

 in bad faith, with intent to trade on or harm Traxxas’ goodwill and reputation. In view of the

 egregious nature of Defendant’s acts, this is an exceptional case within the meaning of 15 U.S.C.

 § 1117(a).

                                     VII.   PRAYER FOR RELIEF

         Traxxas respectfully requests the following relief:

         a.         A judgment and order in favor of Traxxas that Defendant has infringed the TRX

 Mark under federal and Texas state law, as described herein;

         b.         A judgment and order in favor of Traxxas that Defendant has unfairly competed

 with Traxxas under federal and Texas state law, as described herein;

         c.         A judgment and order in favor of Traxxas that Defendant has diluted Traxxas’

 famous TRX Mark under federal and Texas state law, as described herein;

         d.         A judgment and order in favor of Traxxas that Defendant has been unjustly enriched

 at Traxxas’ expense under Texas state law, as described herein;

         e.         A judgment and order in favor of Traxxas that Defendant’s infringement and

 conduct have been willful and deliberate;



 Original Complaint                                                                              Page 12
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 13 of 14 PageID #: 13




         f.      A judgment and order in favor of Traxxas that this case is exceptional under 15

 U.S.C. § 1117(a);

         g.      A permanent injunction:

                 (1)    enjoining Defendant, its officers, directors, agents, subsidiaries, employees,

                        successors, and assigns, and all persons acting in privity, concert, or

                        participation with it, from using the TRX Mark (or any other mark or design

                        that is confusingly similar to or likely to cause dilution of the TRX Mark)

                        and from any attempt to retain any part of the goodwill and reputation

                        misappropriated from Traxxas;

                 (2)    requiring Defendant, its officers, directors, agents, subsidiaries, employees,

                        successors, and assigns, and all persons acting in privity, concert, or

                        participation with it, to deliver up and destroy all Accused Products, as well

                        as all signage, advertisements, commercials, Internet postings and

                        advertisements, and any other material bearing or using the TRX Mark (or

                        any other mark or design that is confusingly similar to or likely to cause

                        dilution of the TRX Mark); and

                 (3)    requiring Defendant to file with this Court and to serve upon Traxxas,

                        within thirty days after the entry and service on Defendant of the injunction,

                        a report in writing and under oath setting forth in detail the manner and form

                        in which Defendant has complied with the injunction;

         h.      A judgment and order directing an accounting to determine Defendant’s profits

 resulting from the activities complained of herein, including Defendant’s profits from any

 continuing post-verdict or post-judgment activities, and that such profits, or, alternatively,



 Original Complaint                                                                            Page 13
Case 2:21-cv-00170-JRG-RSP Document 1 Filed 05/18/21 Page 14 of 14 PageID #: 14




 Traxxas’ actual damages, be paid over to Traxxas, increased as the Court finds to be just under the

 circumstances of this case;

         i.      A judgment and order requiring Defendant to pay Traxxas its damages sustained as

 a result of Defendant’s activities described herein, including supplemental damages for any

 continuing post-verdict or post-judgment activities with an accounting as needed, and that such

 damages be trebled;

         j.      A judgment and order requiring Defendant to pay Traxxas its costs, expenses, and

 pre-judgment and post-judgment interest;

         k.      A judgment and order requiring Defendant to pay Traxxas its reasonable attorneys’

 fees; and

         l.      Such other and further relief as the Court deems just and proper.

                                      VIII. JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Traxxas requests a jury trial of all issues

 triable of right by a jury.



 Dated: May 18, 2021                                    Respectfully submitted,

                                                        By: /s/William E. Davis, III
                                                        William E. Davis, III
                                                        Texas State Bar No. 24047416
                                                        bdavis@davisfirm.com
                                                        Debra Coleman (Of Counsel)
                                                        Texas State Bar No. 24059595
                                                        dcoleman@bdavisfirm.com
                                                        Davis Firm PC
                                                        213 N. Fredonia Street, Suite 230
                                                        Longview, Texas 75601
                                                        Telephone: (903) 230-9090
                                                        Facsimile: (903) 230-9661

                                                        Counsel for Plaintiff Traxxas, L.P.

 Original Complaint                                                                             Page 14
